Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered March 28, 2007, which *320granted defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied and the complaint reinstated.
Plaintiff alleges she fell on a soapy sidewalk while exiting her vehicle at defendants’ car wash. Defendants failed to make a prima facie showing that they neither created the hazardous condition nor had actual or constructive notice of its existence (see Britto v Great Atl. & Pac. Tea Co., Inc., 21 AD3d 436 [2005]). Plaintiff was under no obligation to rebut defendants’ expert’s conclusions with an expert of her own, since expert testimony is not required where the question of whether there is an unsafe condition is within the common knowledge and experience of jurors (see Chafoulias v 240 E. 55th St. Tenants Corp., 141 AD2d 207, 211 [1988]). In view of the foregoing, there is no necessity to pass on the merits of defendants’ expert testimony. Concur— Tom, J.P, Saxe, Friedman, Buckley and Catterson, JJ.